          Case 4:19-cv-00062-JTJ Document 15 Filed 08/10/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

ELIZABETH ANN HURLEY,
                                            NO.: CV-19-62-GF-BMM-JTJ
              Plaintiff,
vs.

ANDREW SAUL, Commissioner of
Social Security Administration,              ORDER AWARDING EAJA
                                                FEES AND COSTS
              Defendant.


        Plaintiff Elizabeth Ann Hurley ("Hurley"), by and through her attorney, John

E. Seidlitz, Jr., moves under the Equal Access to Justice Act

("EAJA"), 28 U.S.C. §2412(d), for attorney fees and filing costs incurred in

prosecuting her Social Security appeal. She requests $7,295.56 in fees and

$400.00 in costs. Costs are not paid by agency funds, but rather by the Judgment

Fund.

      Defendant Commissioner of Social Security ("Commissioner") does not object

to Hurley’s application for fees and costs in this amount.

      Accordingly, IT IS ORDERED that Defendant shall pay $7,295.56 in

attorney fees under the Equal Access to Justice Act, 28 U.S.C. §2412, as well as

$400.00 in filing fee costs.

      IT IS FURTHER ORDERED that if, after receiving the Court’s


                                       1
         Case 4:19-cv-00062-JTJ Document 15 Filed 08/10/21 Page 2 of 2



EAJA fee order, the Commissioner (1) determines upon effectuation of the Court’s

EAJA fee order that Plaintiff does not owe a debt that is subject to offset under the

Treasury Offset Program, (2) agrees to waive the requirements of the Anti-

Assignment Act, and (3) is provided a valid assignment of fees executed by

Plaintiff, the fees will be made payable to Plaintiff’s attorney and mailed to

Plaintiff’s attorney’s office as follows:

             Seidlitz Law Office
             P.O. Box 1581
             Great Falls, MT 59403-1581

However, if there is a debt owned under the Treasury Offset Program, the

Commissioner cannot agree to waive the requirements of the Anti-Assignment Act,

and a check for any remaining EAJA fees after offset will be paid by a check made

out to Plaintiff, but delivered to Plaintiff’s attorney’s office at the address stated

above.

     DATED this 10th day of August, 2021.




                                        2
